DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 20 May 2021.
Claims 1-11 and 15-23 are pending and have been presented for examination.
Claims 12-14 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674) in view of MADRASWALA (U.S. Patent Application Publication #2018/0024772).

1.  BOENAPALLI discloses A system on a chip (see [0018]: SoC) configured to use an external NorFlash memory (see [0023]: communication with an off-chip flash memory; [0025]: communication with an external universal flash storage card; see MADRASWALA below regarding NOR Flash), wherein the system on a chip comprises: a plurality of master devices (see [0023]: multiple masters including processors 102, 104 and 106); and NorFlash virtualising circuity configured to suspend a program operation or an erase operation being carried out on the external NorFlash memory, permit a read operation to be carried out on the NorFlash memory and then resume the suspended program operation or erase operation (see MADRASWALA below), and wherein each master device of the plurality of master devices operates as a master to independently access the external NorFlash memory (see [0029]: the plurality of masters each execute applications and send commands to the memory).
MADRASWALA discloses the following limitations that are not disclosed by BOENAPALLI: NOR flash memory (see [0011]: flash can be implemented via NAND or NOR flash) and NorFlash virtualising circuity configured to suspend a program operation or an erase operation being carried out on the external NorFlash memory (see [0021], [0025]: a control unit can suspend program and erase operations), permit a read operation to be carried out on the NorFlash memory (see [0024]: a program and erase operation can be suspended to perform a read operation) and then resume the suspended program operation or erase operation (see [0024]: the suspended operations can be resumed).  With respect to NOR flash, there are a limited number of known types of flash memory.  NAND and NOR can both be used to implement flash memory, as disclosed by MADRASWALA.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.  With respect to suspending flash operations, MADRASWALA discloses that the ability to suspend multiple operations, and perform the operations in the order described, improves the efficiency and/or the QoS of the memory device (see [0023]-[0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to utilize NOR flash, as disclosed by MADRASWALA.  One of ordinary skill in the art would have been motivated to make such a modification since NOR flash is one of a limited number of known options for implementing flash memory.  It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to allow for suspending program and erase operations, as disclosed by MADRASWALA.  One of ordinary skill in the art would have been motivated to make such a modification to improve the efficiency and/or the QoS of the memory device.  BOENAPALLI and MADRASWALA are analogous/in the same field of endeavor as both references are directed to managing a flash memory system.

6.  The system on a chip as claimed in claim 1, wherein the NorFlash virtualizing circuitry further comprises a request processor which handles a current highest priority request, and wherein the request processor is configured to: suspend any program operation or erase operation that is currently ongoing on the external NorFlash memory when the current highest priority request is a read request (see MADRASWALA [0024]: a program and erase are suspended to perform a read); and suspend any erase operation that is currently ongoing on the external NorFlash memory when the current highest priority request is a write request (see MADRASWALA [0024]: an erase is suspended to perform a write).

8.  The system on a chip as claimed in claim 6, wherein the request processor s further configured to suspend a program operation currently ongoing on the external NorFlash memory, by causing a suspend program command to be sent to the external NorFlash memory and then waiting for the program operation to be suspended (see MADRASWALA [0026]: state machine suspends program operation).

9.  The system on a chip as claimed in claim 8, wherein the request processor is further configured to suspend an erase operation currently ongoing on the external NorFlash memory, by causing a suspend erase command to be sent to the external NorFlash memory and then waiting for the erase operation to be suspended (see MADRASWALA [0026]: state machine suspends erase operation).

10.  The system on a chip as claimed in claim 1, wherein the NorFlash virtualizing circuitry further comprises a command look up table storing a plurality of NorFlash command codes for a plurality of NorFlash commands for the external NorFlash memory and wherein the plurality of NorFlash commands includes one or more of: read, erase, write enable, program, program suspend, erase suspend, program resume, erase resume, and read status (see MADRASWALA [0025]: command decoder).

11.  The system on a chip as claimed in claim 1, wherein the NorFlash virtualizing circuitry further comprises a plurality of sets of status registers, each set of status registers being for a respective master device of the plurality of master devices (see BOENAPALLI [0030]: dedicated queue for each master).

15.  An electronic system, comprising: the system on a chip of claim 1 (see above); and the external NorFlash memory in communication with the system on a chip (see BOENAPALLI [0024]-[0025]: I/O module for communication with external UFS card).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674) and MADRASWALA (U.S. Patent Application Publication #2018/0024772) as applied to claims 1, 6, 8-11 and 15 above, and further in view of HANSSON (U.S. Patent Application Publication #2016/0034406).

2.  The system on a chip as claimed in claim 1, wherein the NorFlash virtualising circuitry comprises: a plurality of pairs of queues, each pair of queues being associated with a respective one of the plurality of master devices (see BOENAPALLI [0030]: multiple command queues are present in the system, each command queue can be dedicated to one of the masters; see HANSSON below regarding a pair of queues) and each pair of queues comprising a read request queue and a write request queue arranged to receive read requests and write requests from a one of the plurality of master devices (see BOENAPALLI [0029]: multiple command queues are present in the system, read and write commands are sent to the command queues, see HANSSON below regarding a pair of queues).
BOENAPALLI discloses a plurality of command queues and sending read/write commands to the command queues.  It is not clear whether these are combined command queues that store read and write commands or whether there are separate read and write command queues.  HANSSON discloses read and write command queues that can be implemented as a combined command queue (see [0030]: read and write information retained in the same query structure) or separate read and write command queues (see [0051]: separate read and write command queues).  There are a limited number of known options for implementing command queues to handle read and write commands.  HANSSON discloses a combined structure and separate structures for read and write commands.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to implement a pair of queues to handle read and write commands, as disclosed by HANSSON.  One of ordinary skill in the art would have been motivated to make such a modification as this one of a limited number or known techniques for handling read and write commands.  BOENAPALLI and HANSSON are analogous/in the same field of endeavor as both references are directed to managing commands sent to a memory system.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674), MADRASWALA (U.S. Patent Application Publication #2018/0024772) and HANSSON (U.S. Patent Application Publication #2016/0034406) as applied to claims 1-2, 6, 8-11 and 15 above, and further in view of KE (U.S. Patent Application Publication #2018/0275914).

3.  The system on a chip as claimed in claim 2 (see BOENAPALLI above), wherein each read request queue has a read request timer associated therewith-, and wherein each read request queue is configured to perform at least one of: reset the read request timer if the read request that started the read request timer is scheduled before the read request timer expires (see KE below); or increase a read request timer expiration counter if the read request that started the read request timer is not scheduled before the read request timer expires, and to further increase the read request timer expiration counter each time another read request timer associated with another read request queue expires. 
KE discloses the following limitations that are not disclosed by BOENAPALLI: wherein each read request queue has a read request timer associated therewith- (see [0023]: timer associated with a read command representing the maximum tolerable time the host can wait for a data reply), and wherein each read request queue is configured to perform at least one of: reset the read request timer if the read request that started the read request timer is scheduled before the read request timer expires (see [0025]: after the read data is transferred to the host the timer is reset).  The use of a timer associated with host commands avoid the necessary garbage collection operations from hindering host access (see [0004]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to associate a timer with a read queue, as disclosed by KE.  One of ordinary skill in the art would have been motivated to make such a modification to prevent garbage collection operations from hindering host access, as taught by KE.  BOENAPALLI and KE are analogous/in the same field of endeavor as both references are directed to managing flash memory access.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674) and MADRASWALA (U.S. Patent Application Publication #2018/0024772) as applied to claims 1, 6, 8-11 and 15 above, and further in view of CHIU (U.S. Patent Application Publication #2018/0341430).

4.  The system on a chip as claimed in claim 1 (see BOENAPALLI above), wherein the NorFlash virtualising circuitry includes a scheduler configured to schedule a next highest priority request from at least one of a plurality of read requests and/or or a plurality of write requests from the plurality of master devices (see CHIU below).
CHIU discloses the following limitations that are not disclosed by BOENAPALLI: wherein the NorFlash virtualising circuitry includes a scheduler configured to schedule a next highest priority request from at least one of a plurality of read requests and/or or a plurality of write requests from the plurality of master devices (see [0019]: read and write commands have an associated priority, the highest priority read or write command is scheduled).  The processing unit inspects metadata associated with the arriving commands, classifies the commands according to priority and stores the commands in the queue to easily identify commands based on priority.  This allows for efficient execution of commands stored in the queue (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to schedule commands based on priority, as disclosed by CHIU.  One of ordinary skill in the art would have been motivated to make such a modification to allow for efficient execution of commands, as taught by CHIU.  BOENAPALLI and CHIU are analogous/in the same field of endeavor as both references are directed to managing a flash memory system.

5.  The system on a chip as claimed in claim 4, wherein the scheduler is configured to determine which of the plurality of read requests or the plurality of write requests is the next highest priority request based on one or more of: read requests having priority over write requests (see CHIU [0019]: read and write commands are assigned a priority, the next command with a highest priority is executed, this could be a read command or a write command); a write request only being scheduled if there is no ongoing program operation on the external NorFlash memory; a write request having higher priority than a read request (see CHIU [0019]: read and write commands are assigned a priority, the next command with a highest priority is executed, this could be a read command or a write command), if: a write request timer has expired and no read request timer has expired; or a write request timer has expired and an associated write request timer expiration counter is greater than any read request timer expiration counter; or a write request timer of a write request having expired and the write request having higher priority than a read request if the number of read requests that have been scheduled after a last write request exceeds a maximum.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674) and MADRASWALA (U.S. Patent Application Publication #2018/0024772) as applied to claims 1, 6, 8-11 and 15 above, and further in view of SHEN (U.S. Patent Application Publication #2017/0060427).

7.  The system on a chip as claimed in claim 6 (see BOENAPALLI above), wherein the request processor is further configured to: complete any program operation that is currently ongoing on the external NorFlash memory when there is a write request that has not been scheduled for a time greater than a maximum pending time (see SHEN below).
SHEN discloses the following limitations that are not disclosed by BOENAPALLI: wherein the request processor is further configured to: complete any program operation that is currently ongoing on the external NorFlash memory when there is a write request that has not been scheduled for a time greater than a maximum pending time (see [0021]: write timer that specifies the maximum tolerable waiting time for execution of a write).  SHEN discloses executing read and write commands in batches.  Each command queue has an associated timer that represents the tolerable waiting time for a command.  When the timer reaches the tolerable waiting time, the system switches to executing the commands associated with that timer.  Processing commands in this manner optimizes data read and write efficiency (see [0020]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to schedule a write that reaches a maximum pending time, as disclosed by SHEN.  One of ordinary skill in the art would have been motivated to make such a modification to optimize read and write efficiency, as taught by SHEN.  BOENAPALLI and SHEN are analogous/in the same field of endeavor as both references are directed to managing commands for a flash memory.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674), MADRASWALA (U.S. Patent Application Publication #2018/0024772) and HANSSON (U.S. Patent Application Publication #2016/0034406) as applied to claims 1-2, 6, 8-11 and 15 above, and further in view of SHEN (U.S. Patent Application Publication #2017/0060427).

16.  The system on a chip as claimed in claim 2 (see BOENAPALLI above), wherein each write request queue has a write request timer associated therewith, and wherein each write request queue is configured to perform at least one of: reset the write request timer if the write request that started the write request timer is scheduled before the write request timer expires (see SHEN below); or increase a write request timer expiration counter if the write request that started the write request timer is not scheduled before the write request timer expires, and to further increase the write request timer expiration counter each time another write request timer associated with another write request queue expires.
SHEN discloses the following limitations that are not disclosed by BOENAPALLI: wherein each write request queue has a write request timer associated therewith (see [0021]: write timer), and wherein each write request queue is configured to perform at least one of: reset the write request timer if the write request that started the write request timer is scheduled before the write request timer expires (see [0021]: timer is reset after the write commands are executed and new write commands enter the queue).  SHEN discloses executing read and write commands in batches.  Each command queue has an associated timer that represents the tolerable waiting time for a command.  When the timer reaches the tolerable waiting time, the system switches to executing the commands associated with that timer.  Processing commands in this manner optimizes data read and write efficiency (see [0020]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to utilize a write timer, as disclosed by SHEN.  One of ordinary skill in the art would have been motivated to make such a modification to optimize read and write efficiency, as taught by SHEN.  BOENAPALLI and SHEN are analogous/in the same field of endeavor as both references are directed to managing commands for a flash memory.

Claim(s) 17-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674) in view of MADRASWALA (U.S. Patent Application Publication #2018/0024772), HANSSON (U.S. Patent Application Publication #2016/0034406) and CHIU (U.S. Patent Application Publication #2018/0341430).

17.  BOENAPALLI discloses A system on a chip comprising: a first master device which acts as a first NorFlash master (see [0023]: a system on a chip with multiple masters, first master could be processor 102; [0025]: communication with an external universal flash storage card; see MADRASWALA below regarding NOR Flash); a first read request queue arranged to receive NorFlash read requests from the first master device; a first write request queue arranged to receive NorFlash write requests from the first master device (see BOENAPALLI [0030]: multiple command queues are present in the system, each command queue can be dedicated to one of the masters; see HANSSON below regarding separate read and write queues); a second master device which acts as a second NorFlash master (see [0023]: a system on a chip with multiple masters, second master could be processor 104; [0025]: communication with an external universal flash storage card; see MADRASWALA below regarding NOR Flash); a second read request queue arranged to receive NorFlash read requests from the second master device; a second write request queue arranged to receive NorFlash write requests from the second master device (see BOENAPALLI [0030]: multiple command queues are present in the system, each command queue can be dedicated to one of the masters; see HANSSON below regarding separate read and write queues); a scheduler in communication with the first read request queue, the first write request queue the second read request queue, and the second write request queue and configured to schedule which pending read request or pending write request is a current highest priority request; a request processor in communication with the scheduler and configured to issue commands to an external NorFlash memory to permit the current highest priority request to be carried out by the external NorFlash (see CHIU below).
MADRASWALA discloses the following limitations that are not disclosed by BOENAPALLI: NOR flash memory (see [0011]: flash can be implemented via NAND or NOR flash).  With respect to NOR flash, there are a limited number of known types of flash memory.  NAND and NOR can both be used to implement flash memory, as disclosed by MADRASWALA.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.  
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to utilize NOR flash, as disclosed by MADRASWALA.  One of ordinary skill in the art would have been motivated to make such a modification since NOR flash is one of a limited number of known options for implementing flash memory.  BOENAPALLI and MADRASWALA are analogous/in the same field of endeavor as both references are directed to managing a flash memory system.
BOENAPALLI discloses a plurality of command queues and sending read/write commands to the command queues.  It is not clear whether these are combined command queues that store read and write commands or whether there are separate read and write command queues.  HANSSON discloses read and write command queues that can be implemented as a combined command queue (see [0030]: read and write information retained in the same query structure) or separate read and write command queues (see [0051]: separate read and write command queues).  There are a limited number of known options for implementing command queues to handle read and write commands.  HANSSON discloses a combined structure and separate structures for read and write commands.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to implement a pair of queues to handle read and write commands, as disclosed by HANSSON.  One of ordinary skill in the art would have been motivated to make such a modification as this one of a limited number or known techniques for handling read and write commands.  BOENAPALLI and HANSSON are analogous/in the same field of endeavor as both references are directed to managing commands sent to a memory system.
CHIU discloses the following limitations that are not disclosed by BOENAPALLI: a scheduler in communication with the first read request queue, the first write request queue the second read request queue, and the second write request queue and configured to schedule which pending read request or pending write request is a current highest priority request  (see [0019]: read and write commands have an associated priority, the highest priority read or write command is scheduled); a request processor in communication with the scheduler and configured to issue commands to an external NorFlash memory to permit the current highest priority request to be carried out by the external NorFlash (see [0022]: in each iteration the processor issues a command from the queue).  The processing unit inspects metadata associated with the arriving commands, classifies the commands according to priority and stores the commands in the queue to easily identify commands based on priority.  This allows for efficient execution of commands stored in the queue (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to schedule commands based on priority, as disclosed by CHIU.  One of ordinary skill in the art would have been motivated to make such a modification to allow for efficient execution of commands, as taught by CHIU.  BOENAPALLI and CHIU are analogous/in the same field of endeavor as both references are directed to managing a flash memory system.

18.  The system on a chip as claimed in claim 17 (see BOENAPALLI above), wherein the request processor is further configured to suspend an ongoing erase operation or ongoing program operation of the external NorFlash memory when the current highest priority request is a read request (see MADRASWALA below).
MADRASWALA discloses the following limitations that are not disclosed by BOENAPALLI: wherein the request processor is further configured to suspend an ongoing erase operation or ongoing program operation of the external NorFlash memory when the current highest priority request is a read request (see [0021], [0025]: a control unit can suspend program and erase operations; [0024]: a read operation has a higher priority than a program or erase, the program and erase operations can be suspended).  With respect to suspending flash operations, MADRASWALA discloses that the ability to suspend multiple operations, and perform the operations in the order described, improves the efficiency and/or the QoS of the memory device (see [0023]-[0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to allow for suspending program and erase operations, as disclosed by MADRASWALA.  One of ordinary skill in the art would have been motivated to make such a modification to improve the efficiency and/or the QoS of the memory device.  BOENAPALLI and MADRASWALA are analogous/in the same field of endeavor as both references are directed to managing a flash memory system.

19.  The system on a chip as claimed in claim 18, wherein the request processor is further configured to resume the suspended erase operation or to resume the suspended program operation after the a read request has been completed (see MADRASWALA [0024]: the suspended operations can be resumed).

20  The system on a chip as claimed in claim 19, and further comprising a command look up table in communication with the request processor, wherein the command look up table stores a plurality of command codes each corresponding to a different command that can be sent to the external NorFlash memory (see MADRASWALA [0025]: command decoder).

23.  The system on a chip as claimed in claim 17, wherein the scheduler implements a first finite state machine (see CHIU [0022]: the steps taken by the processing unit are describe the functionality of a state machine, each iteration registers are checked, decremented and command selected, these are points in a finite state machine), and the request processor implements a second finite state machine (see MADRASWALA [0026]: state machine to manage requests).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOENAPALLI (U.S. Patent Application Publication #2021/0109674), MADRASWALA (U.S. Patent Application Publication #2018/0024772), HANSSON (U.S. Patent Application Publication #2016/0034406) and CHIU (U.S. Patent Application Publication #2018/0341430) as applied to claims 17-20 and 23 above, and further in view of KE (U.S. Patent Application Publication #2018/0275914) and SHEN (U.S. Patent Application Publication #2017/0060427).

21.  The system on a chip as claimed in claim 17 (see BOENAPALLI above), wherein each request queue has a timer associated therewith and a timer expiration counter associated therewith (see KE and SHEN below).
KE and SHEN disclose the following limitations that are not disclosed by BOENAPALLI: wherein each request queue has a timer associated therewith and a timer expiration counter associated therewith (see KE [0023]: timer associated with a read command representing the maximum tolerable time the host can wait for a data reply; SHEN [0021]: write timer that indicates the maximum tolerable time a write command can wait to be executed).  KE discloses the use of a timer associated with host commands avoid the necessary garbage collection operations from hindering host access (see [0004]).  SHEN discloses executing read and write commands in batches.  Each command queue has an associated timer that represents the tolerable waiting time for a command.  When the timer reaches the tolerable waiting time, the system switches to executing the commands associated with that timer.  Processing commands in this manner optimizes data read and write efficiency (see [0020]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BOENAPALLI to associate a timer with each request queue, as disclosed by KE and SHEN.  One of ordinary skill in the art would have been motivated to make such a modification to avoid hindering host access and optimize read and write efficiency, as taught by KE and SHEN respectively.  REF and REF are analogous/in the same field of endeavor as both references are directed to managing commands for a flash memory.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, a timer expiration counter as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0095675: discloses aborting a command when a timer associated with the command expires, see abstract.
2017/0017412: discloses a SoC that contains multiple masters, accessing a shared flash memory and a flash controller implementing QoS by assigning weights to received commands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136